

UNISYS CORPORATION
2016 Long-Term Incentive and Equity Compensation Plan
Restricted Stock Unit Agreement


In order for the Award provided hereunder to become effective, this Agreement
must be
accepted electronically by Grantee within sixty (60) days of receipt. In the
event that this Agreement is not accepted electronically by Grantee within this
time period, Grantee shall be deemed to have rejected the
Award.



1. Subject to all provisions hereof and to all of the terms and conditions of
the Unisys Corporation 2016 Long- Term Incentive and Equity Compensation Plan
(the “Plan”), incorporated by this reference herein, Unisys Corporation, a
Delaware corporation (the “Company”), hereby grants to the grantee named below
(“Grantee”) an award (the “Award”) of restricted stock units in accordance with
Section 8 of the Plan. Each restricted stock unit (hereinafter referred to as a
“Restricted Stock Unit” or “Unit”) represents an obligation of the Company to
pay to Grantee up to a maximum of two shares of the Common Stock, par value
$0.01 per share, of the Company (the “Stock”) on (i) the applicable vesting date
or (ii) such earlier date as payment may be due under this agreement (together
with Appendix A, and any applicable country-specific terms and provisions set
forth in the addendum and the attachments to the addendum (collectively, the
“Addendum”), the “Agreement”), for each Unit that vests on such
date, provided that the conditions precedent to such payment have been satisfied
and provided that no termination of employment or service has occurred prior to
the respective vesting date (unless otherwise provided in the Plan or this
Agreement).
Grantee:
 
FULL NAME
 
 
 
Total Number of Stock
Units Awarded:1
 
NUMBER OF UNITS
 
 
 
Date of Grant:
 
[insert date]
 
 
 
Vesting Schedule:
 
The Vesting Schedule is set forth in Appendix A to
this Agreement.



Capitalized terms used and not defined herein shall have the respective meanings
assigned to such terms in the Plan.


The terms of the Award are as follows:


2. Every notice relating to this Agreement shall be in writing and shall be
effective when received or with date of posting if by registered mail with
return receipt requested, postage prepaid. All notices to the Company shall be
addressed to the Company as indicated in Section 25 of the Plan. Notices to
Grantee shall be addressed and delivered as provided in Section 25 of the Plan.
Either party, by notice to the other, may designate a different address to which
notices shall be sent. Any notice by the Company to Grantee at his or her last
designated address shall be effective to bind Grantee and any other person who
acquires rights or a claim thereto under this Agreement.


3. Grantee’s right to any payment under this Award may not be assigned,
transferred (other than by will or the laws of descent and distribution),
pledged or sold.


________________________________________________ 
1 All of the Restricted Stock Units subject to this Agreement are
Performance-Based Units.
1



--------------------------------------------------------------------------------





4. Except as otherwise provided under the terms of the Plan or this Agreement,
all Restricted Stock Units awarded under this Agreement that have not vested
will be forfeited and all rights of Grantee with respect to such Units will
terminate without any payment by the Company upon termination of employment or
service by Grantee or by the Company or, if Grantee is not employed by the
Company, Grantee’s employer (the “Employer”) prior to the applicable vesting
date for such Units, as set forth in Appendix A (the “Vesting Date”).


For purposes of this Award, termination of employment or service (for any reason
whatsoever and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Grantee is employed or providing
services to the Company, the Employer or any other subsidiary or the terms of
Grantee’s employment or service contract, if any) is deemed to occur effective
as of the date that Grantee is no longer actively employed or providing services
to the Company, the Employer or any other subsidiary and will not be extended by
any notice period (e.g., Grantee’s period of employment or service with the
Company, the Employer or any other subsidiary would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Grantee is employed or providing
services to the Company, the Employer or any other subsidiary or the terms of
Grantee’s employment or service contract, if any). The Company shall have the
sole discretion to determine when Grantee is no longer actively employed or
providing services to the Company, the Employer or any other subsidiary for
purposes of the Award (including whether Grantee may still be considered to be
providing such services while on a leave of absence).


5. In the event of Grantee’s termination of employment or service within two
years following the date of a Change in Control either (i) involuntarily by the
Company or the Employer, as applicable, other than for Cause, or (ii) for Good
Reason, any portion of the Award that is unvested and outstanding as of the date
of Grantee’s termination of employment or service will become vested in
accordance with the rules under Section 15(b) of the Plan. Notwithstanding the
foregoing, if the Committee determines in its sole discretion that the Units are
nonqualified deferred compensation under Section 409A of the Code, then, if
Grantee is a “specified employee” within the meaning of Section 409A of the
Code, Grantee’s entitlement to vesting with respect to the Award shall be as
provided in this paragraph 5, but the delivery of the shares of Stock subject to
Grantee’s Units shall be made on the first business day of the seventh month
following Grantee’s termination of employment or service. For purposes of this
paragraph 5, if the Committee determines in its sole discretion that the Units
are nonqualified deferred compensation under Section 409A of the Code,
termination of employment or service shall be limited to those circumstances
that constitute a “separation from service” within the meaning of Section 409A
of the Code. This paragraph 5 will not be applicable to the Award if the Change
in Control results from Grantee’s beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of Stock or Voting Securities.


6. Each payment that may become due hereunder shall be made only in shares of
Stock, unless otherwise provided in this Agreement. Except as otherwise provided
in paragraph 5, such shares will be issued to Grantee as soon as practicable
after the relevant Vesting Date but in any event within the period ending two
and one-half months following the earlier of the end of the taxable year of the
Company or the taxable year of Grantee which, in each
case, includes the Vesting Date.


7. Any dispute or disagreement arising under or as a result of this Agreement,
shall be determined by the Committee (or, as to the provisions contained in
paragraph 8 hereof, by the Company), or its designee, in its sole discretion and
any such determination and interpretation or other action taken by said
Committee (or, as to the provisions contained in paragraph 8 hereof, by the
Company), or its designee, pursuant to the provisions of the Plan shall be
binding and conclusive for all purposes whatsoever.


8. The greatest assets of Unisys* are its employees, technology and customers.
In recognition of the increased risk of unfairly losing any of these assets to
its competitors, Unisys has adopted the following policy. By accepting this
Award, Grantee agrees that:


________________________________________________ 
* For purposes of this paragraph 8, the term "Unisys" shall include the Company
and all of its subsidiaries.
2





--------------------------------------------------------------------------------





8.1 During employment and for twelve months after leaving Unisys, Grantee will
not: (a) directly or indirectly solicit or attempt to influence any employee of
Unisys to terminate his or her employment with Unisys, except as directed by
Unisys; (b) directly or indirectly solicit or divert to any competing business
any customer or prospective customer to which Grantee was assigned at any time
during the eighteen months prior to leaving Unisys; or (c) perform services for
any Unisys customer or prospective customer, of the type Grantee provided while
employed by Unisys for any Unisys customer or prospective customer for which
Grantee worked at any time during the eighteen months prior to leaving Unisys.


8.2 Grantee previously signed the Unisys Employee Proprietary Information,
Invention and Non-Competition Agreement in which he or she agreed not to
disclose, transfer, retain or copy any confidential or proprietary information
during or after the term of Grantee’s employment, and Grantee acknowledges his
or her continuing obligations under that agreement. Grantee shall be bound by
the terms of the Employee Proprietary Information, Invention and Non-Competition
Agreement and the restrictions set out in this paragraph 8 of this Agreement
vis-à-vis the Company or the Employer, as applicable, and all restrictions and
limitations set out in these agreements are in addition to and not in
substitution of any other restrictive covenants (similar or otherwise) that
Grantee might be bound by vis-à-vis the Company or the Employer, as applicable,
by virtue of his or her contract of employment or other agreements executed
between Grantee and the Company or the Employer, as applicable, which
restrictive covenants shall remain in full force and continue to apply,
notwithstanding any provisions to the contrary in this Agreement and/or the
Employee Proprietary Information, Invention and Non-Competition Agreement.
Grantee is hereby notified that, pursuant to Title 18 USC § 1833(b) of the
United States Code, he or she may not be held criminally or civilly liable under
any federal or state trade secret law for disclosure of a trade secret: (i) made
in confidence to a government official, either directly or indirectly, or to an
attorney, solely for the purpose of reporting or investigating a suspected
violation of law; and/or (ii) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. In addition,
Grantee is notified that he or she may disclose a trade secret to his or her
attorney and use the trade secret information in a lawsuit alleging retaliation
based on the reporting of a suspected violation of law, so long as any document
containing the trade secret is filed under seal and the individual does not
disclose the trade secret except pursuant to court order.


8.3 Grantee agrees that Unisys shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages, in the event
of a breach of any of the covenants contained in this paragraph 8.


8.4 Grantee agrees that Unisys may assign the right to enforce the
non-solicitation and non-competition obligations of Grantee described in
paragraph 8.1 to its successors and assigns without any further consent from
Grantee.


8.5 The provisions contained in this paragraph 8 shall survive after Grantee’s
termination of employment or service and may not be modified or amended except
by a writing executed by Grantee and the Chairman of the Board of the Company.


9. In accepting the Award, Grantee acknowledges, understands and agrees that:
(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Board at
any time, to the extent permitted by the Plan; (ii) the grant of the Award is
exceptional, voluntary and occasional and does not create any contractual or
other right to receive future grants of restricted stock units, or benefits in
lieu of restricted stock units even if restricted stock units have been granted
in the past; (iii) all decisions with respect to future awards of restricted
stock units, if any, will be at the sole discretion of the Committee or its
designee; (iv) the grant of the Award and Grantee’s participation in the Plan
shall not create a right to employment with the Company, and shall not interfere
with the ability of the Employer to terminate Grantee’s employment or service
relationship (if any) at any time; (v) Grantee’s participation in the Plan is
voluntary; (vi) the Award and the


________________________________________________ 


3





--------------------------------------------------------------------------------





shares of Stock acquired under the Plan, and the income from and value of same,
are extraordinary items that do not constitute compensation of any kind for
services of any kind rendered to the Company, the Employer or any other
subsidiary, and are outside the scope of Grantee’s employment or service
contract, if any; (vii) the Award and the shares of Stock acquired under the
Plan, and the income from and value of same, are not intended to replace any
pension rights or compensation; (viii) the Award and the shares of Stock
acquired under the Plan, and the income from and value of same, are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, holiday pay, bonuses, long-service awards,
pension, retirement or welfare benefits or similar mandatory payments; (ix)
unless otherwise agreed with the Company, the Award and the shares of Stock
subject to the Award, and the income from and value of same, are not granted as
consideration for, or in connection with, the service Grantee may provide as a
director of any subsidiary; (x) the future value of the underlying shares of
Stock is unknown, indeterminable, and cannot be predicted with certainty; (xi)
if Grantee accepts the Award and obtains shares of Stock, the value of those
shares of Stock acquired upon vesting may increase or decrease in value; (xii)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Award resulting from Grantee’s termination of employment or service (for
any reason whatsoever and whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where Grantee is employed or providing
services to the Company, the Employer or any other subsidiary or the terms of
Grantee’s employment or service contract, if any) (xiii) the Award and the
benefits under the Plan, if any, will not automatically transfer to another
company in the case of a merger, take-over or transfer of liability involving
the Company and unless otherwise provided in the Plan or by the Company in its
sole discretion, the Award and the benefits evidenced by this Agreement do not
create any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company or be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
(xiv) if Grantee is employed or providing services outside the United States of
America, neither the Company, the Employer nor any other subsidiary shall be
liable for any foreign exchange rate fluctuation between Grantee’s local
currency and the United States Dollar that may affect the value of the Award or
of any amounts due to Grantee pursuant to the settlement of the Award or the
subsequent sale of any shares of Stock acquired upon settlement; and (xv) in the
event the Company is required to prepare an accounting restatement, the Award,
the shares of Stock subject to the Award and proceeds from a sale of such shares
may be subject to forfeiture or recoupment, to the extent required from time to
time by applicable law or by a policy adopted by the Company, but provided such
forfeiture or recoupment is permitted under applicable law.


10. Grantee acknowledges that neither the Company nor the Employer (or any other
subsidiary) is providing any tax, legal or financial advice, nor is the Company
or the Employer (or any other subsidiary) making any recommendations regarding
Grantee’s participation in the Plan or Grantee’s acquisition or sale of the
underlying shares of Stock. Grantee should consult with his or her own personal
tax, legal and financial advisors regarding Grantee’s participation in the Plan
before taking any action related to the Plan.


11. Regardless of any action the Company or the Employer takes with respect to
any or all income tax, social insurance, payroll tax, fringe benefits tax,
payment on account or other tax-related items related to Grantee’s participation
in the Plan and legally applicable to him or her (“Tax-Related Items”), Grantee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains Grantee’s responsibility and may exceed the amount, if any, actually
withheld by the Company or the Employer. Grantee further acknowledges that the
Company and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including, but not limited to, the grant, vesting or settlement of
the Award, the issuance of shares of Stock upon settlement of the Award, the
subsequent sale of the shares of Stock acquired pursuant to such issuance and
the receipt of any dividends or other distributions; and (b) do not commit to
and are under no obligation to structure the terms of the Award or any aspect of
the Award to reduce or eliminate Grantee’s liability for Tax-Related Items or
achieve any particular tax result. Further, if Grantee is subject to tax in more
than one jurisdiction, Grantee acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


4





--------------------------------------------------------------------------------





Prior to any relevant taxable or tax withholding event, as applicable, Grantee
will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items. In this regard, Grantee authorizes the Company and/or the
Employer, or their respective agents, at their sole discretion, to satisfy their
withholding obligations with regard to all Tax-Related Items by means of one or
a combination of the following: (1) withholding from Grantee’s wages or other
cash compensation paid to Grantee by the Company and/or the Employer; (2)
withholding from proceeds of the sale of shares of Stock acquired upon vesting
or settlement of the Award either through a voluntary sale or through a
mandatory sale arranged by the Company (on Grantee’s behalf pursuant to this
authorization without further consent); or (3) withholding in shares of Stock to
be issued upon vesting or settlement of the Award. Notwithstanding the
foregoing, if Grantee is a Section 16 officer of the Company under the Exchange
Act, then the Company will withhold by means of mandatory withholding of shares
in Stock to be issued upon vesting or settlement of the Award, unless the use of
such withholding method is problematic under applicable tax or securities law or
has materially adverse accounting consequences, in which case the Company shall
use one of the other methods described above under (1) and (2) to satisfy the
Company’s and/or Employer's withholding obligation.


Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax- Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates in Grantee’s
jurisdiction, including maximum applicable rates, in which case Grantee may
receive a refund of any over-withheld amount in cash and will have no
entitlement to the Stock equivalent. If Grantee does not receive a refund of any
over-withheld amount, Grantee may seek a refund from the local tax authorities.
If the obligation for Tax-Related Items is satisfied by withholding in shares of
Stock, for tax purposes Grantee is deemed to have been issued the full number of
shares of Stock subject to the Award, notwithstanding that a number of the
shares of Stock is held back solely for the purpose of paying the Tax-Related
Items.


Finally, within ninety (90) days of any tax liability arising, Grantee shall pay
to the Company and/or the Employer any amount of Tax-Related Items that the
Company and/or the Employer may be required to withhold or account for as a
result of Grantee’s participation in the Plan or Grantee’s receipt of shares of
Stock that cannot be satisfied by the means previously described. The Company
may refuse to issue or deliver the shares of Stock or proceeds of the sale of
shares of Stock in settlement of the vested Award if Grantee fails to comply
with his or her obligations in connection with the Tax-Related Items.


12. Grantee is hereby notified of the collection, use and transfer, in
electronic or other form, of Grantee’s personal data (and that of persons
closely associated with Grantee) as described in this Agreement, any other Award
grant materials and the Company’s Privacy Notice. Such personal data may be
collected, used and transferred by and among, as applicable, the Company, the
Employer, any other subsidiary and any third parties assisting (presently or in
the future) with the implementation, administration and management of the Plan,
such as Fidelity Stock Plan Services, LLC (“Fidelity”) or its successor for the
exclusive purpose of implementing, administering and managing Grantee’s
participation in the Plan. Where required under applicable law, personal data
also may be disclosed to certain securities or other regulatory authorities
where the Company’s shares are listed or traded or regulatory filings are made.
Grantee further understands that the collection, use and transfer of his or her
personal data (or that of persons closely associated with Grantee) is mandatory
for compliance with applicable law and necessary for the performance of the Plan
and that Grantee’s denial to provide such personal data would make it impossible
for the Company to perform its contractual obligations and may affect Grantee’s
ability to participate in the Plan.
13. If one or more of the provisions of this Agreement shall be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or


5





--------------------------------------------------------------------------------





impaired thereby and the invalid, illegal or unenforceable provision shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Agreement to be construed so as to foster
the intent of this Agreement and the Plan.


14. Grantee acknowledges that he or she is proficient in the English language
and understand the provisions of this Agreement and the Plan. If Grantee has
received this Agreement or any other document related to the Award and/or the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.


15. Subject to paragraph 2 above, the Company may, in its sole discretion,
decide to deliver or receive any documents related to Grantee’s current and
future participation in the Plan by electronic means. Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.


16. This Agreement is intended to comply with the short-term deferral rule set
forth in regulations under Section 409A of the Code to avoid application of
Section 409A of the Code to the Award; however, to the extent it is subsequently
determined that the Award is deemed to be non-qualified deferred compensation
subject to Section 409A of the Code, the Agreement is intended to comply in form
and operation with Section 409A of the Code, and any ambiguities herein will be
interpreted to so comply. The Committee reserves the right, to the extent the
Committee deems necessary or advisable in its sole discretion, to unilaterally
amend or modify this Agreement as may be necessary to ensure that the Award is
exempt from, or complies with, Section 409A of the Code, provided, however, that
the Company makes no representation that this Agreement will be exempt from, or
comply with, Section 409A of the Code and shall have no liability to Grantee or
any other party if a payment under this Agreement that is intended to be exempt
from, or compliant with, Section 409A of the Code is not so exempt or compliant
or for any action taken by the Company with respect thereto.


17. The Award shall be subject to any special terms and provisions as set forth
in the Addendum for Grantee’s country, if any. Moreover, if Grantee relocates to
another country during the life of the Award, the special terms and conditions
for such country will apply to Grantee to the extent the Company determines in
its sole discretion that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons.


18. This Agreement shall be governed by and construed under and in accordance
with the laws of the State of Pennsylvania in the United States of America,
without giving effect to the conflict of laws provisions thereof, as provided in
the Plan.


For purposes of any dispute, action or other proceeding that arises under or
relates to this Award or this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of Pennsylvania in the United
States of America, and agree that such litigation shall be conducted only in the
courts of Montgomery County in the Commonwealth of Pennsylvania in the United
States of America, or the federal courts of the United States of America for the
Eastern District of Pennsylvania, where this Award is made and/or to be
performed, and no other courts.


19. The Company reserves the right to impose other requirements on Grantee’s
participation in the Plan, on the Award and/or on any shares of Stock acquired
under the Plan, to the extent the Company determines in its sole discretion that
it is necessary or advisable (including, but not limited to, legal or
administrative reasons), and to require Grantee to sign and/or accept
electronically, at the sole discretion of the Company, any additional agreements
or undertakings that may be necessary to accomplish the foregoing as determined
by the Company in its sole discretion.


6





--------------------------------------------------------------------------------





20. Notwithstanding any other provision of the Plan or this Agreement to the
contrary, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Stock, the
Company shall not be required to deliver any shares of Stock issuable upon
settlement of the Award prior to the completion of any registration or
qualification of the shares of Stock under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its sole discretion, deem
necessary or advisable. Grantee understands that the Company is under no
obligation to register or qualify the shares of Stock with the SEC or any local,
state, federal or foreign securities commission or to seek approval or clearance
from any governmental authority for the issuance or sale of the shares of Stock.
Further Grantee agrees that the Committee or its designee shall have unilateral
authority to amend the Plan and the Agreement without Grantee’s consent to the
extent necessary to comply with securities or other laws applicable to issuance
of shares of Stock.


21. Grantee acknowledges that a waiver by the Company of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by Grantee or any other
grantee.


22. Grantee acknowledges that he or she may be subject to insider trading
restrictions and/or market abuse laws based on the exchange on which the shares
of Stock are listed in applicable jurisdictions, including the United States,
the United Kingdom, Grantee’s country, Fidelity’s country or any other stock
plan service provider’s country, which may affect Grantee’s ability to directly
or indirectly, for his or her self or a third party, accept, acquire, sell,
attempt to sell or otherwise dispose of shares of Stock, rights to shares of
Stock (e.g., Awards) or rights linked to the value of shares of Stock during
such times as Grantee is considered to have “inside information” regarding the
Company (as defined by the laws or regulations in applicable jurisdictions).
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders Grantee placed before Grantee possessed inside information.
Furthermore, Grantee could be prohibited from (i) disclosing the inside
information to any third party, including fellow employees (other than on a
“need to know” basis) and (ii) “tipping” third parties or causing them otherwise
to buy or sell securities. Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. Grantee acknowledges that it is
Grantee’s responsibility to comply with any applicable restrictions, and Grantee
should consult with Grantee’s own personal legal and financial advisors on this
matter before taking any action related to the Plan.


23. Grantee acknowledges that, depending on Grantee’s country, Grantee may be
subject to certain foreign asset and/or account reporting requirements which may
affect his or her ability to acquire or hold shares of Stock under the Plan or
cash received from participating in the Plan (including from any dividends
received or sale proceeds arising from the sale of shares of Stock) in a
brokerage or bank account outside Grantee’s country. Grantee may be required to
report such accounts, assets or transactions to the tax or other authorities in
his or her country. Grantee acknowledges that it is his or her responsibility to
be compliant with such regulations, and Grantee should speak to his or her
personal advisor on this matter.
24. To the extent applicable, all references to Grantee shall include Grantee’s
beneficiary in the case of Grantee’s death during or after Grantee’s termination
of employment or service.


                            
UNISYS CORPORATION
/s/ Peter A. Altabef
Peter A. Altabef
President and Chief Executive Officer







7





--------------------------------------------------------------------------------





ONLINE ACCEPTANCE ACKNOWLEDGMENT:


I hereby accept my Restricted Stock Unit Award (“Award”) granted to me in
accordance with and subject to the terms of this agreement (together with
Appendix A and any applicable country-specific terms and provisions set forth in
the addendum and any attachments to the addendum (collectively, the “Addendum”),
the “Agreement”) and the terms and restrictions of the Unisys Corporation 2016
Long-Term Incentive and Equity Compensation Plan. I acknowledge that I have read
and understand the terms of this Agreement, and that I am familiar with and
understand the terms of the Unisys Corporation 2016 Long-Term Incentive and
Equity Compensation Plan, and that I agree to be bound thereby and by the
actions of the Compensation Committee and of the Board of Directors of Unisys
Corporation with respect thereto. I acknowledge that this Agreement and other
Award materials were delivered or made available to me electronically and I
hereby consent to the delivery of my Award materials, and any future materials
relating to my Award, in such form. I also acknowledge that I am accepting my
Award electronically and that such acceptance has the same force and effect as
if I had signed and returned to Unisys Corporation a hard copy of the Agreement
noting that I had accepted the Award. I acknowledge that I have been encouraged
to discuss this matter with my financial, legal and tax advisors and that this
acceptance is made knowingly.







OR






ONLINE REJECTION ACKNOWLEDGMENT:


I hereby  reject my Restricted Stock Unit Award (“Award”) granted to me in
accordance with and subject to the terms of this agreement (together with
Appendix A and any applicable country-specific terms and provisions set forth in
the addendum and any attachments to the addendum (collectively, the “Addendum”),
the “Agreement”) and the terms and restrictions of the Unisys Corporation 2016
Long-Term Incentive and Equity Compensation Plan. I acknowledge that I have read
and understand the terms of this Agreement, and that I am familiar with and
understand the terms of the Unisys Corporation 2016 Long-Term Incentive and
Equity Compensation Plan. I acknowledge that this Agreement and other Award
materials were delivered or made available to me electronically and I hereby
consent to the delivery of my Award materials, and any future materials relating
to my Award, in such form. I also acknowledge that I am rejecting my Award
electronically and that such rejection has the same force and effect as if I had
signed and returned to Unisys Corporation a hard copy of the Agreement noting
that I had rejected the Award. I acknowledge that I have been encouraged to
discuss this matter with my financial, legal and tax advisors and that this
rejection is made knowingly. I further acknowledge that by rejecting the Award,
I will not be entitled to any payment or benefit in lieu of the Award.





















8





--------------------------------------------------------------------------------





APPENDIX A
UNISYS CORPORATION


The Unisys Corporation 2016 Long-Term Incentive and Equity Compensation Plan
Restricted Stock Unit Agreement


Certain capitalized terms used but not defined in this Appendix A have the
meanings set forth in the Plan and/or Grantee’s relevant Restricted Stock Unit
Agreement (together with Appendix A and any applicable country-specific terms
and provisions set forth in the addendum and any attachments to the addendum
(the “Addendum”), the “Agreement”).


All of the Restricted Stock Units granted under the Agreement are
Performance-Based Restricted Stock Units (PB- RSUs).


2018 PB-RSUs Metric and Performance Determination


•
The PB-RSUs vesting metric will be relative Total Shareholder Return (rTSR)
compared to the Russell 2000 using a 30 day closing average to determine
beginning and ending stock prices

•
An rTSR modifier will be set as equal to 100% plus/minus 2 times the difference
between Unisys TSR and the Russell 2000 over the performance period

•
Payout will be capped at 200% of earned PB-RSUs

•
Payout will be capped at 100% of earned PB-RSUs if Unisys TSR (or TSR CAGR) is
negative during the performance period

•
There will be no payout if Unisys TSR for a performance period is -50% or less







2018 PB-RSUs Vesting Schedule


Performance Basis
Award
Vesting and Settlement
Dates1
2018
1/3 of the target number of units
Earned based on 2018 rTSR with vesting on the first
anniversary of grant


2018-2019
1/3 of the target number of units
Earned based on 2018-2019 rTSR with vesting on the
second anniversary of grant


2018-2020
1/3 of the target number of units
Earned based on 2018-2020 rTSR with vesting on the
third anniversary of grant



1Vesting based on rTSR on the anniversary of grant or the date the Committee has
certified achievement of goals, if later.


9



